DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-20 in the reply filed on 12/22/2021 is acknowledged.
Claims 1-20 will be examined hereafter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the handle knob and the handle arm are misaligned with the handle knob at an operating angle relative to the handle arm”. This renders the claim indefinite, as the phrase “the handle knob and the handle arm are misaligned with the handle knob at an operating angle relative to the handle arm” is awkwardly worded and 
Claims 2-9 are rejected are rejected as depending from a rejected base claim. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-18 and 20 are rejected under 35 U.S.C. 102a2 as being anticipated by Guelck (US 2019/0383069).
Regarding claim 1, as best understood, Guelck discloses a fenestration assembly comprising: an escutcheon (Figures 4-7, element 160) configured for coupling with the fenestration assembly; a handle linkage (See Figure 6) coupled with the escutcheon and rotatable relative to the escutcheon, the handle linkage includes: a handle arm (Figures 4-7, element 186) rotatably coupled with the escutcheon; a handle knob (Figures 4-7, element 230) rotatably coupled with the handle arm; and an articulating joint (Figures 4-7, elements 202 and 220) between the handle arm and the handle knob; and wherein the handle linkage is movable between stowed and operational configurations: in the stowed configuration the handle linkage is seated 
Regarding claim 2, Guelck discloses wherein the articulating joint includes: a linkage pin (Figure 6, element 222) coupled between the handle knob and the handle arm; and the linkage pin is at the operating angle relative to the handle arm.  
Regarding claim 3, Guelck discloses wherein the articulating joint includes: a knob interface (Figure 6, element 222) of the handle knob; and an arm interface (Figure 6, element 206) of the handle arm, and the arm and knob interfaces are in sliding surface to surface contact (See Figure 6, Examiner notes that element 222 is in sliding surface to surface contact with element 230, and element 206 is in sliding surface to surface contact with elements 208 and 210).  
Regarding claim 4, Guelck discloses wherein the articulating joint includes a linkage pin (Figure 6, element 220), and the knob and arm interfaces are transverse to a linkage pin axis of the linkage pin (See Figure 6, each of element 222 and element 206 extend in a direction transverse from the mounted orientation of element 220).  
Regarding claim 5, Guelck discloses wherein the knob and arm interfaces are transverse to the linkage pin axis in each of the stowed and operational configurations.  
Regarding claim 8, Guelck discloses comprising a drive socket (Figures 4-6, element 180) configured for coupling with a fenestration operator mechanism (Figures 
Regarding claim 9, Guelck discloses comprising: a fenestration frame (Figure 1, element 12); a fenestration panel (Figure 1, element 16) rotatably coupled with the fenestration frame; and a fenestration operator mechanism (Figure 2, considered at least elements 140, 100, 20, 30, 40, 50) coupled between the fenestration frame and the fenestration panel, wherein the handle linkage is coupled with the fenestration operator mechanism

Regarding claim 10, Guelck discloses a fenestration assembly comprising: an escutcheon (Figure 4, element 160) having a first guide element (See Figures 1-6, considered at least elements 180 and 198, as well as surface of element 160 abutting elements 186 and 230 when the handle is in the “folded” position as indicated in paragraph [0038]); a handle linkage (Figures 4-6, elements 186 and 230) coupled with the escutcheon and rotatable relative to the escutcheon, the handle linkage includes: a handle arm (Figures 4-6, element 186) rotatably coupled with the escutcheon; a handle knob (Figures 4-6, element 230) rotatably coupled with the handle arm; an articulating joint (Figure 6, element 220) between the handle arm and the handle knob; and one or more of the handle arm or the handle knob includes a second guide element (See Figures 1-6, considered at least elements 192 and 194, as well as surfaces of element 186 and 230 abutting element 160 when the handle is in the “folded” position as indicated in paragraph [0038]) complementary to the first guide element; and wherein the handle linkage is movable between operational and stowed configurations: in the 
Regarding claim 11, Guelck discloses wherein the second guide element includes a linkage guide (Figure 6, elements 192 and 194) extending from the handle linkage, and the first guide element includes a guide socket (Figure 6, elements 180 and 198) configured for reception of the linkage guide.  
Regarding claim 12, Guelck discloses wherein the guide socket includes a tapered profile configured to guide reception of the linkage guide (Examiner notes that element 198 is considered to include “a tapered profile”).
Regarding claim 13, Guelck discloses wherein the escutcheon includes an escutcheon seat having a seat profile having a first planar contour, and the handle Attorney Docket No. 1261.182 US128linkage includes a handle linkage profile having a second planar contour complementary to the seat profile (See Figures 1-6, See at least paragraphs [0034-0039], Examiner notes that the abutting surfaces of element 160 and elements 186 and 230 are considered to be “complimentary”).
Regarding claim 14, Guelck discloses wherein the second planar contour of the handle linkage profile in the stowed configuration is a continuous planar curve from the 
Regarding claim 15, Guelck discloses wherein first planar contour of the seat profile is a planar curve proximate to the first guide element (See at least Figures 1, 4-6, and 7, the planar contour of element 160 is considered to be “planar curve proximate to the first guide element”)
Regarding claim 16, Guelck discloses wherein an operator assembly (See Figures 1-5 and 7, considered at least elements 160, 180, 140, 100, 20, 30, 40, 50) including the handle linkage and the escutcheon includes an operator profile including the seat profile and the handle linkage profile; and the operator profile corresponds to a fenestration profile of a fenestration frame (Examiner notes that operator assembly including at least elements 160, 180, 140, 100, 20, 30, 40, 50 is considered to “correspond” to a fenestration profile of element 12).
Regarding claim 17, Guelck discloses wherein in the operational configuration the handle linkage is spaced from the escutcheon, and the handle knob is at an operating angle relative to the handle arm (See Figure 1).  
Regarding claim 18, Guelck discloses wherein the articulating joint includes a linkage pin (Figure 6, element 222) having a linkage pin axis, and the handle knob is misaligned relative to the handle arm in the operational configuration based on the angle of the linkage pin axis relative to the handle arm.  
Regarding claim 20, Guelck discloses comprising: a fenestration frame (Figure 1, element 12); a fenestration panel (Figure 1, element 16) rotatably coupled with the .

Allowable Subject Matter
Claims 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B REPHANN/Examiner, Art Unit 3634